423 F.2d 1227
Vernon John NAIMASTER, Appellee,v.NATIONAL ASSOCIATION FOR the ADVANCEMENT OF COLORED PEOPLE, a body corporate, Lillie M. Jackson and Juanita Jackson Mitchell, Appellants.
No. 13463.
United States Court of Appeals, Fourth Circuit.
April 28, 1970.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Roszel C. Thomsen, Chief District Judge.
Clarence M. Mitchell, Jr., Gerald A. Smith, Baltimore, Md., Howard, Brown & Williams, Baltimore, Md., Jack Greenberg and Melvyn Zarr, New York City, on the brief, for appellants.
W. Giles Parker, M. Jacqueline McCurdy, Towson, Md., and Alan H. Murrell, Baltimore, Md., on the brief, for appellee.
Before BOREMAN, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
In this appeal we find oral argument unnecessary and affirm on the opinion of the district court. D.C., 296 F.Supp. 1277.


2
Affirmed.